M. J. Kelly, J.
(concurring). It seems to me that factually, the burning of any type of real property other than a dwelling house, MCLA 750.73; MSA 28.268, would satisfy Wharton’s test,1 and be a lesser included offense of MCLA 750.72; MSA 28.267, the burning of a dwelling house. The bricks and mortar are the same, the only element missing is the habitation element, which it seems to me, is an addition of a positive, to be added to the bricks and mortar. It isn’t that the lesser offense requires the inclusion of something that would be to include a negative, i.e., lack of habitation.
The cases cited by the majority clearly show that since 1892 the offenses have been held to be separate and distinct, and for that reason, I also vote to reverse. If the law is to be changed, it must be done by the Supreme Court. The common law crime of arson was the malicious burning of the dwelling house of another. This was a crime against habitation, not against property. In our statute, MCLA 750.72; MSA 28.267, occupancy is *625eliminated as an element. It is therefore essentially a crime against property and only incidentally a crime against life. At common law, burning one’s own dwelling was not arson. These two statutory crimes both being crimes against property, the lesser offense should logically be included in the greater. However it has not been so held in this state’s highest Court.
I therefore vote to reverse.

 4 Wharton’s Criminal Law and Procedure, § 1888, pp 753-754.